Judgment, Supreme Court, Bronx County (Vincent Vitale, J., at hearing, plea and sentence) rendered July 11, 1990, which convicted defendant, upon his guilty plea, of attempted robbery in the first degree, and sentenced him, as a predicate felon, to an indeterminate prison term of from 10 years to life, unanimously affirmed.
Defendant, after committing a gunpoint robbery, was pursued by an employee of the establishment until further pursuit was dissuaded by the display of a pistol. The employee called the police. Based upon this information, a responding officer arrested defendant.
The denial of defendant’s motion to suppress, inter alia, physical evidence and identification evidence, under the circumstances, was proper. The information upon which the officer acted was supplied by a highly reliable source and consequently, the officer possessed a sufficiently articulable reason to approach defendant and inquire as to his conduct (see, People v De Bour, 40 NY2d 210, 213). Further, the viewing of the waistline bulge in the small of defendant’s back provided the officer with ample justification to pursue the investigation (see, People v Stroller, 42 NY2d 1052).
Nor do we find the identification of defendant near the scene to have been improper (see, People v Love, 57 NY2d *4551023). Concur — Sullivan, J. P., Milonas, Wallach, Kupferman and Smith, JJ.